Richard B. Adkisson, Chief Justice. Petitioner Jackie Ann Berky, being charged with felony possession of marijuana, negotiated a plea of guilty with the state for a $ 1,000 fine and a two-year suspended imposition of sentence. The court accepted the negotiated plea and entered judgment accordingly. Counsel for petitioner then asked that the fine be suspended conditioned upon the “probationary period being successfully completed,” and stated that under Act 346 of 1975 the court was without authority to impose a fine. The court then asked if petitioner wanted to withdraw her plea of guilty to which she answered in the negative. The trial court delayed petitioner’s obligation to pay the fine until after review by this Court. Petitioner now brings certiorari, urging that this is a proper method of review because “the trial court acted beyond its jurisdiction and petitioner is unable to appeal the trial court’s actions otherwise, through no fault of [her] own.” Petitioner is not without “fault.” A plea was negotiated, she got exactly what she bargained for. The sentence was authorized by law. And, there is no appeal from a plea of guilty. Rule 36.1, Ark. Rules Crim. Proc., Ark. Stat. Ann., Vol. 4A (Repl. 1977). Here, certiorari is an improper means of review; petitioner is merely seeking to do by way of certiorari what she is prohibited from doing by Rule 36.1. Writ denied. Purtle, J., concurs.